Exhibit 10.53
EXECUTION COPY




EMPLOYMENT AGREEMENT
AGREEMENT (the “Agreement”) dated as of October 3, 2018 between Advance Auto
Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, its
subsidiaries, predecessors, successors, affiliated corporations, companies and
partnerships, and its current and former officers, directors, and agents
(collectively, the “Company”) and Reuben E. Slone (the “Executive”).


The Company and the Executive agree as follows:


1.        Position; Term of Employment. Subject to the terms and conditions of
this Agreement, the Company agrees to employ the Executive, and the Executive
agrees to serve the Company, as its Executive Vice President, Supply Chain
(“Executive’s Position”). The parties intend that the Executive shall continue
to so serve in this capacity throughout the Employment Term (as such term is
defined below).


The term of Executive’s employment by the Company pursuant to this Agreement
shall commence on October 3, 2018 (“Commencement Date”) and shall end on the day
prior to the second anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the second anniversary of the Commencement
Date (“Second Anniversary Date”) the Employment Term shall be automatically
extended for an additional period of one year unless, not later than 120 days
prior to the Second Anniversary Date, either party shall have given notice to
the other that it does not wish to extend the Employment Term (a “Non-Renewal”),
in which case the Employment Term shall end on the day prior to the Second
Anniversary Date; and, commencing on October 1, 2020, on each one-year
anniversary of the Second Anniversary Date (“One-Year Anniversary Date”)
thereafter the Employment Term shall be automatically extended for an additional
period of one year unless, not later than 120 days prior to such One-Year
Anniversary Date, either party shall have given notice of a Non-Renewal to the
other, in which case the Employment Term shall end 120 days following such
notice.
2.        Duties.


(a)    Duties and Responsibilities; Location. The Executive shall have such
duties and responsibilities of the Executive’s Position and such other duties
and responsibilities that are reasonably consistent with the Executive’s
Position as the Company may request from time to time, including, but not
limited to, building a supply chain strategy to optimize processes, increase
customer satisfaction and building a high-performing team in order to achieve a
successful transformation of the Company’s supply chain operations and directing
and controlling the Company’s supply chain activities throughout multiple
facilities. Executive will also be responsible for AAAP’s enterprise procurement
function and will be responsible for continuing the zero-based budgeting work
across all departments. Executive shall perform such duties and carry out such
responsibilities to the best of the Executive’s ability for the purpose of
advancing the business of the Company and its subsidiaries, if any (jointly and
severally, “Related Entities”). The Executive shall observe and conform to the
applicable policies and directives promulgated




--------------------------------------------------------------------------------




from time to time by the Company and its Board of Directors or by any superior
officer(s) of the Company. Subject to the provisions of Subsection 2(b) below,
the Executive shall devote the Executive’s full time, skill and attention during
normal business hours to the business and affairs of the Company and its Related
Entities, except for holidays and vacations consistent with applicable Company
policy and except for illness or incapacity. The services to be performed by the
Executive hereunder may be changed from time to time at the discretion of the
Company. The Company shall retain full direction and control of the means and
methods by which the Executive performs the Executive’s services and of the
place or places at which such services are to be rendered. Effective on the
Commencement Date, the Executive’s principal office location shall be the
Company’s offices located in Raleigh, North Carolina. The Executive agrees to
relocate his primary residence to the Raleigh, North Carolina area as soon as
practicable after the Commencement Date but in no event later than September 30,
2020. Executive understands that, while his principal office is located in North
Carolina, the Executive’s Position will entail involvement with the entire range
of the Company’s operations across the United States and Canada, and may from
time to time require travel throughout the United States and Canada.


(b)    Other Activities. During the Term of this Agreement, it shall not be a
violation of this Agreement for the Executive to, and the Executive shall be
entitled to (i) serve on corporate, civic, charitable, retail industry
association or professional association boards or committees within the
limitations of the Company’s Guidelines on Significant Governance Issues, (ii)
deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal investments, so long as the activities
set forth in (i), (ii), and (iii) above (x) do not significantly interfere with
the performance of the Executive’s duties and responsibilities as required by
this Agreement and do not involve a conflict of interest with the Executive’s
duties or responsibilities hereunder, (y) are in compliance with the Company’s
policies and procedures in effect from time to time, including the Code of
Ethics & Business Conduct and the Guidelines on Significant Governance Issues,
in each case as may be amended periodically, and (z) do not violate Section 18
of this Agreement.


3.        Compensation.


(a)Base Salary. During the Employment Term, the Company shall pay to the
Executive a salary of $625,000.00 per annum, payable consistent with the
Company’s standard payroll practices then in effect (“Base Salary”). Such Base
Salary shall be reviewed for increases at least annually, with any changes
taking into account, among other factors, Company and individual performance.


(b)Bonus. The Executive shall receive a bonus in such amounts and based upon
achievement of such corporate and/or individual performance and other criteria
as shall be approved by the Compensation Committee from time to time, with a
target amount, if such performance and other criteria are achieved, of
eighty-five percent (85%) of the Base Salary (the “Target Bonus Amount”), with a
maximum payout of one hundred seventy percent (170%) of the Base Salary during
the initial Term of this Agreement, which bonus shall be paid in a manner
consistent with the Company’s bonus practices then in effect. The Target Bonus
Amount and the maximum payout for any subsequent renewal Term of the Agreement
shall be determined by the
 




2


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




Compensation Committee. To be eligible to receive a bonus, the Executive must be
employed by the Company on the date the bonus is paid.


(c)    Incentive Compensation Clawback. Any compensation provided by the Company
to the Executive, excepting only compensation pursuant to Section 3(a) above,
shall be subject to the Company’s Incentive Compensation Clawback Policy as such
policy shall be adopted, and from time to time amended, by the Board or the
Compensation Committee.
(d) Benefit Plans. During the Employment Term, the Executive shall be entitled
to participate in all retirement and employment benefit plans and programs of
the Company that are generally available to senior executives of the Company.
Such participation shall be pursuant to the terms and conditions of such plans
and programs, as the same shall be amended from time to time.
(e)    Business Expenses. During the Employment Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder; provided, however, that, with
respect to reimbursements, if any, not otherwise excludible from the Executive’s
gross income, to the extent required to comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year, and the right to
reimbursement of such expenses shall not be subject to liquidation or exchange
for another benefit. All such expenses shall be accounted for in such reasonable
detail as the Company may require.


4.
Termination of Employment.



(a)    Death. In the event of the death of the Executive during the Employment
Term, the Executive’s employment shall be automatically terminated as of the
date of death and a lump sum amount, equivalent to the Executive’s annual Base
Salary and Target Bonus then in effect, shall be paid, within 60 days after the
date of the Executive’s death, to the Executive’s designated beneficiary, or to
the Executive’s estate or other legal representative if no beneficiary was
designated at the time of the Executive’s death. In the event of the death of
the Executive during the Employment Term, the restrictions and deferral
limitations applicable to any Option, Stock Appreciation Right (“SAR”),
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Deferred Stock Unit, Dividend Equivalent or any Stock Grant Awards (collectively
“Awards”), as such Awards are defined in the 2014 LTIP (or any applicable
successor or predecessor plan of the Company), granted to the Executive shall be
subject to the provisions regarding vesting and transferability in those
circumstances as are set forth in the applicable award agreement or grant. The
foregoing benefit will be provided in addition to any death, disability or other
benefits provided under the Company’s benefit plans and programs in which the
Executive was participating at the time of his death. Except in accordance with
the terms of the Company’s benefit programs and other plans and programs then in
effect, after the date of the Executive’s death, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.






3


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




(b)    Disability. In the event of the Executive’s Disability as hereinafter
defined, the employment of the Executive may be terminated by the Company,
effective upon the Disability Termination Date (as defined below). In such
event, the Company shall pay the Executive an amount equivalent to thirty
percent (30%) of the Executive’s Base Salary for a one year period, which amount
shall be paid in one lump sum within 45 days following the Executive’s
“separation from service,” as that term is defined in Section 409A of the Code
and regulations promulgated thereunder, from the Company (his “Separation From
Service”), provided that the Executive or an individual duly authorized to
execute legal documents on the Executive’s behalf executes and does not revoke
within any applicable revocation period the release described in Section
4(k)(ii)(B). The foregoing benefit will be provided in addition to any
disability or other benefits provided under the Company’s benefit plans in which
the Executive participates. For the avoidance of doubt, participation by the
Executive in the Company’s long-term and/or short-term disability insurance
benefit plans is voluntary on the part of the Executive and is made available by
the Company at the sole cost of the Executive. The purpose and intent of the
preceding three sentences is to ensure that the Executive receives a combination
of insurance benefits and Company payments following the Disability Termination
Date equal to 100% of his then-applicable Base Salary for such one-year period.
In the event that Executive does not elect to participate in the Company’s
long-term and/or short-term disability insurance benefit plans, the Company
shall not be obligated to pay the Executive any amount in excess of thirty
percent (30%) of the Executive’s Base Salary. In the event of the Disability of
the Executive during the Employment Term, the restrictions and deferral
limitations applicable to any Option, SAR, Restricted Stock, Restricted Stock
Unit, Performance Unit, Deferred Stock Unit, Dividend Equivalent or any Stock
Grant Awards (collectively “Awards”), as such Awards are defined in the 2014
LTIP (or any applicable successor or predecessor plan of the Company), granted
to the Executive shall be subject to the provisions regarding vesting and
transferability in those circumstances as are set forth in the applicable award
agreement or grant. The Company shall also pay to the Executive a lump sum
amount equivalent to the Executive’s Target Bonus Amount then in effect, which
amount shall be paid in one lump sum within 45 days following the Executive’s
Separation from Service, provided that the Executive or an individual duly
authorized to execute legal documents on the Executive’s behalf executes and
does not revoke within any applicable revocation period the release described in
Section 4(j)(ii)(B). Otherwise, after the Disability Termination Date, except in
accordance with the Company’s benefit programs and other plans then in effect,
the Executive shall not be entitled to any compensation or benefits from the
Company or hereunder.


“Disability,” for purposes of this Agreement, shall mean the Executive’s
incapacity due to physical or mental illness causing the Executive’s complete
and full-time absence from the Executive’s duties, as defined in Paragraph 2,
for either a consecutive period of more than six months or at least 180 days
within any 270-day period.


(c)    Termination by the Company for Due Cause. Nothing herein shall prevent
the Company from terminating the Executive’s employment at any time for “Due
Cause” (as hereinafter defined). The Executive shall continue to receive the
Base Salary provided for in this Agreement only through the period ending with
the date of such termination. Any rights and benefits the Executive may have
under employee benefit plans and programs of the Company shall




4


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




be determined in accordance with the terms of such plans and programs. Except as
provided in the two immediately preceding sentences, after termination of
employment for Due Cause, the Executive shall not be entitled to any
compensation or benefits from the Company or hereunder.


For purposes of this Agreement, “Due Cause” shall mean:


(i)     a material breach by the Executive of the Executive’s duties and
obligations under this Agreement or violation in any material respect of any
code or standard of conduct generally applicable to the officers of the Company
that is demonstrably and materially injurious to the Company, monetarily or
otherwise, including, but not limited to, the Company’s Code of Ethics and
Business Conduct, which, if curable, has not been cured by the Executive within
15 business days after the Executive’s receipt of notice to the Executive
specifying the nature of such breach or violations;


(ii)     a material violation by the Executive of the Executive’s Loyalty
Obligations as provided in Paragraph 18;


(iii)     the commission by the Executive or indictment for a crime of moral
turpitude or a felony involving fraud, breach of trust, or misappropriation;


(iv)     the Executive’s willfully engaging in bad faith conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or
(v)     a determination by the Company that the Executive is in violation of the
Company’s Substance Abuse Policy.


(d)    Termination by the Company Other than for Due Cause, Death or Disability.
The foregoing notwithstanding, the Company may terminate the Executive’s
employment for any or no reason, as it may deem appropriate in its sole
discretion and judgment; provided, however, that in the event such termination
is not due to Death, Disability or Due Cause, the Executive shall (i) be
entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not due to Death, Disability or Due
Cause. In the event of such termination by the Company, the Executive shall
receive certain payments and benefits as set forth in this Subsection 4(d).


(i)     Termination Payment. If the Company terminates the Executive’s
employment for other than Death, Disability or Due Cause prior to the expiration
of the Employment Term, the term “Termination Payment” shall mean a cash payment
equal to the sum of:


(A)      an amount equal to the Executive’s annual Base Salary (or, if the date
of termination of Executive’s employment occurs prior to October 1, 2019, the
Base Salary that which would otherwise have been payable through September 30,
2020), as in effect immediately prior to such termination (unless the
termination is in connection with an action that would have enabled the
Executive to terminate his employment for Good Reason pursuant to Section
4(e)(i)(A), in which case, it
 




5


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




shall be the Base Salary in effect prior to any such material diminution of the
Base Salary) (the “Termination Salary Payment”), and


(B)    an amount equal to the average value of the annual bonuses pursuant to
Section 3(b) paid to Executive for the three completed fiscal years immediately
prior to the date of such termination; provided, however, that if Executive has
been employed by the Company for fewer than three complete fiscal years prior to
the date of such termination, Executive shall receive an amount equal to the
average value of the annual bonuses pursuant to Section 3(b) that the Executive
has received during the period of the Executive’s employment.


(ii)     Outplacement Services. The Company shall make outplacement services
available to the Executive, at a cost to the Company not to exceed $12,000, for
a period of time not to exceed 12 months following the date of termination
pursuant to the Company’s Executive outplacement program with the Company’s
selected vendor, to include consulting, search support and administrative
services.


(iii)     Medical Coverage. In addition, the Company shall provide the Executive
with medical, dental and vision insurance benefits (which may also cover, if
applicable, the Executive’s spouse and eligible dependents) for three hundred
sixty-five (365) days from the date of the Executive’s termination of employment
or until such time as the Executive is eligible for group health coverage under
another employer’s plan, whichever occurs first. In order to trigger the
Company’s obligation to provide health care continuation benefits, the Executive
must elect continuation coverage pursuant to the Consolidation Omnibus Budget
Act of 1985, as amended (“COBRA”), upon such eligibility. The Company’s
obligation shall be satisfied solely through the payment of the Executive’s
COBRA premiums during the 365-day period, but only to the extent that such
premiums exceed the amount that would otherwise have been payable by the
Executive for coverage of the Executive and the Executive’s eligible dependents
that were covered by the Company’s medical, dental, and vision insurance
programs at the time of the Executive’s termination of employment had the
Executive continued to be employed by the Company.


(iv)     Timing of Payments. The Termination Salary Payment and Termination
Bonus Payment shall be paid in one lump sum within 45 days following the date of
the Executive’s Separation From Service, provided that the Executive executes
and does not revoke within any applicable revocation period the release
described in Section 4(j)(ii)(B) below.


(v)     Entire Obligation. Except as provided in Subsection 4(j) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(d), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 16,
18, 19 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 20). Except for the Termination Payment and as otherwise
provided in accordance with the terms of the Company’s benefit programs and
plans then in effect or as expressly required under








6


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




applicable law, after termination by the Company of employment for other than
Death, Disability or Due Cause, the Executive shall not be entitled to any other
compensation or benefits from the Company or hereunder.


(e)    Resignation from Employment by the Company for Good Reason. Termination
by the Company without Due Cause under Subsection 4(d) shall be deemed to have
occurred if the Executive elects to terminate the Executive’s employment for
Good Reason.


(i)     Good Reason. For purposes of this Agreement, “Good Reason” shall mean:


(A)     a material diminution in the Executive’s “Total Direct Compensation,”
which shall mean the value of the total of the Executive’s Base Salary, Target
Bonus opportunity, and annual equity award taken together;


(B) a material diminution in the Executive’s authority, duties, or
responsibilities;


(C)     the Company’s requiring the Executive to be based more than 60 miles
from the Company’s office in Raleigh, North Carolina;


(D)    delivery by the Company of a notice of Non-Renewal; or


(E) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.


(ii)    Notice of Good Reason Condition. In order to be considered a resignation
for Good Reason for purposes of this Agreement, the Executive must provide the
Company with written notice and description of the existence of the Good Reason
condition within 60 days of the initial discovery by the Executive of the
existence of said Good Reason condition and the Company shall have 30 business
days to cure such Good Reason condition.
(iii)    Effective Date of Resignation. The effective date of the Executive’s
resignation for Good Reason must occur no longer than six (6) months following
the expiration of the cure period set forth in Section 4(e)(ii), above. If
Executive has not resigned for Good Reason effective within six (6) months
following the expiration of the cure period set forth in Section 4(e)(ii), above
the Executive shall be deemed to have waived said Good Reason condition.
(f)    Termination by the Company Other Than For Due Cause, Death or Disability
or Resignation from Employment for Good Reason Within Twelve Months After a
Change in Control. If the Company terminates the Executive’s employment for
other than Death, Disability or Due Cause prior to the expiration of the
Employment Term and within twelve (12) months after a Change In Control (as
defined below), or if the Executive elects to terminate the Executive’s
employment for Good Reason prior to the expiration of the Employment Term and




7


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




within twelve (12) months after a Change In Control, then (i) the Executive
shall be entitled to a Change In Control Termination Payment as hereinafter
defined in lieu of the Termination Payment set forth in Subsection 4(d)(i)
above, (ii) the Executive shall receive benefits as defined in Subsections
4(d)(ii) and (iii) above, and (iii) either the Company or the Executive, as the
case may be, shall provide Notice of Termination pursuant to Subsection 4(j)(i)
other than in the case of a Non-Renewal, which shall be communicated in
accordance with Section 1.
(i)     Change In Control Termination Payment. The term “Change In Control
Termination Payment” shall mean a cash payment equal to the sum of:
(A)    an amount equal to two times the Executive’s annual Base Salary, as in
effect immediately prior to such termination (unless the termination is due to
Section 4(e)(i)(A), in which case, it shall be two times the Executive’s annual
Base Salary in effect prior to any such material diminution of the Base Salary)
(the “Change In Control Termination Salary Payment”), and
(B)    an amount equal to two times the Executive’s Target Bonus Amount, as in
effect immediately prior to such termination (unless the termination is due to
Sections 4(e)(i)(A) or (E), in which case, it shall be two times the Executive’s
Target Bonus in effect prior to any such material diminution of the Target Bonus
or termination of the bonus plan, respectively) (the “Change In Control
Termination Bonus Payment”).
(ii)    Timing of Payments. The Change In Control Termination Salary Payment and
the Change In Control Termination Bonus Payment shall be paid in lump sum
payments within 45 days following the date of the Executive’s Separation From
Service, provided that the Executive executes and does not revoke within any
applicable revocation period the release described in Section 4(j)(ii) below.
(iii)    Entire Obligation. Except as provided in Subsection 4(i) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(f), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 16,
18, 19 (to the extent such policies, guidelines and codes by their terms apply
post-employment) and 20). Except for the Change In Control Termination Payment
and as otherwise provided in accordance with the terms of the Company’s benefit
programs and plans then in effect or as expressly required under applicable law,
within twelve (12) months after a Change In Control, after termination by the
Company of employment for other than Death, Disability or Due Cause or after
termination by the Executive for Good Reason, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.


(iv)    Change In Control. For purposes of this Agreement, “Change In Control”
shall mean the occurrence of any of the following events:
(A) a Transaction, as defined below, unless securities possessing more than 50%
of the total combined voting power of the survivor’s or acquiror’s outstanding




8


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or


(B) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires, including but not limited to by means of a
merger or consolidation, beneficial ownership (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 25% of the total combined voting power of the
Company’s outstanding securities unless pursuant to a tender or exchange offer
made directly to the Company’s stockholders that the Board recommends such
stockholders accept, other than (i) the Company or any of its Affiliates, (ii)
an employee benefit plan of the Company or any of its Affiliates, (iii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or


(C) over a period of thirty-six (36) consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.


For purposes of Section 4(f)(iv)(A), “Transaction” means (1) consummation of any
merger or consolidation of the Company with or into another entity as a result
of which the Stock of the Company is converted into or exchanged for the right
to receive cash, securities or other property or is cancelled, (2) any sale or
exchange of all of the Stock of the Company for cash, securities or other
property, (3) any sale, transfer, or other disposition of all or substantially
all of the Company’s assets to one or more other persons in a single transaction
or series of related transactions or (4) any liquidation or dissolution of the
Company.
 
(v)     IRC 280G “Net-Best”. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (A) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change in Control (or any of its affiliated
entities) to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”) after
use of all available exemptions, inclusions, etc., and (B) the reduction of the
amounts




9


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




payable to Executive to the maximum amount that could be paid to Executive
without giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide
Executive with a greater after tax amount than if such amounts were not reduced,
then the amounts payable to Executive shall be reduced (but not below zero) to
the Safe Harbor Cap. If the reduction of the amounts payable would not result in
a greater after tax result to Executive, no amounts payable under this Agreement
shall be reduced pursuant to this provision.
(A) Reduction of Payments. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first cash amounts payable under this
Agreement (in contrast to benefit amounts), and applying any reduction to
amounts payable in the following order: (A) first, any cash amounts payable to
Executive as a Termination Payment or Change in Control Termination Payment
under this Agreement, as applicable; (B) second, any cash amounts payable by
Company for Outplacement Services on behalf of Executive under the terms of this
Agreement; (C) third, any amounts payable by Company on behalf of Executive
under the terms of this Agreement for continued Medical Coverage; (D) fourth,
any other cash amounts payable by Company to or on behalf of Executive under the
terms of this Agreement: (E) fifth, outstanding performance-based equity grants
to the extent that any such grants would be subject to the Excise Tax; and (F)
finally, any time-vesting equity grants to the extent that any such grants would
be subject to the Excise Tax.


        (B) Determinations by Accounting/Valuation Firm. All determinations
required to be made under this Section 4(f)(v) shall be made by the public
accounting firm and/or valuation firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. Notwithstanding the foregoing, in the event (A) the Board shall
determine prior to the Change in Control that the Accounting Firm is precluded
from performing such services under applicable auditor independence rules or (B)
the Audit Committee of the Board determines that it does not want the Accounting
Firm to perform such services because of auditor independence concerns or (C)
the Accounting Firm is serving as accountant or auditor for the person(s)
effecting the Change in Control, the Board shall appoint another nationally
recognized public accounting firm reasonably acceptable to Executive to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees, costs and expenses (including,
but not limited to, the costs of retaining experts) of the Accounting Firm shall
be borne by the Company. If Payments are reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by Executive without a
reduction in Payments, the Accounting Firm shall provide a written opinion to
Executive to the effect that the Executive is not required to report any Excise
Tax on the Executive’s federal income tax return, and that the failure to report
the Excise Tax, if any, on Executive’s applicable federal income tax return will
not result in the imposition of






10


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




a negligence or similar penalty. The determination by the Accounting Firm shall
be binding upon the Company and Executive (except as provided in paragraph
4(f)(v)(C) below).
(C) Excess Payment/Underpayment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that Payments have been made
to, or provided for the benefit of, Executive, which are in excess of the
limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), Executive shall repay the Excess Payment to the Company on demand,
together with interest on the Excess Payment at the applicable federal rate (as
defined in Section 1274(d) of the Code) from the date of Executive’s receipt of
such Excess Payment until the date of such repayment. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Payments which will not have been made by the
Company should have been made (an “Underpayment”), consistent with the
calculations required to be made under this Section. In the event that it is
determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of payment.
Executive shall cooperate, to the extent the Executive’s reasonable expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the IRS in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to paragraph 4(f)(v)(A) and the value of stock options is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
§1.280G-1 Q/A 33 that reduces the value of the Payments attributable to such
options, the Company shall promptly pay to Executive any amounts payable under
this Agreement that were not previously paid solely as a result of paragraph
4(f)(v)(A) up to the Safe Harbor Cap.


(g)    Voluntary Termination Without Good Reason. In the event that the
Executive terminates the Executive’s employment at the Executive’s own volition
prior to the expiration of the Employment Term (except as provided in Subsection
4(e) above), such termination shall constitute a “Voluntary Termination” and in
such event the Executive shall be limited to the same rights and benefits as
provided in connection with a termination for Due Cause under Subsection 4(c)
above.
(h)    Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision; provided however that in no




11


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




event shall the Company be liable to the Executive for or with respect to any
taxes, penalties or interest which may be imposed upon the Executive pursuant to
Section 409A. To the extent that any amount payable pursuant to Subsections
4(b), (d)(i), (d)(iii) or (f) constitutes a “deferral of compensation” subject
to Section 409A (a “409A Payment”), then, if on the date of the Executive’s
“separation from service,” as such term is defined in Treas. Reg. Section
1.409A-1(h)(1), from the Company (his “Separation from Service”), the Executive
is a “specified employee,” as such term is defined in Treas. Reg. Section
1.409-1(i), as determined from time to time by the Company, then such 409A
Payment shall not be made to the Executive earlier than the earlier of (i) six
(6) months after the Executive’s Separation from Service; or (ii) the date of
his death. The 409A Payments under this Agreement that would otherwise be made
during such period shall be aggregated and paid in one lump sum, without
interest, on the first business day following the end of the six (6) month
period or following the date of the Executive’s death, whichever is earlier, and
the balance of the 409A Payments, if any, shall be paid in accordance with the
applicable payment schedule provided in this Section 4. To the extent any 409A
Payment is conditioned on the Executive (or his legal representative) executing
a release of claims, which 409A Payment would be made in a later taxable year of
the Executive than the taxable year in which his Separation from Service occurs
if such release were executed and delivered and became irrevocable at the last
possible date allowed under this Agreement, such 409A Payment will be paid no
earlier than such later taxable year. In applying Section 409A to compensation
paid pursuant to this Agreement, any right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. The Executive hereby acknowledges that he has been advised to seek and
has sought the advice of a tax advisor with respect to the tax consequences to
the Executive of all payments pursuant to this Agreement, including any adverse
tax consequences or penalty taxes under Code Section 409A and applicable State
tax law. Executive hereby agrees to bear the entire risk of any such adverse
federal and State tax consequences and penalty taxes in the event any payment
pursuant to this Agreement is deemed to be subject to Code Section 409A, and
that no representations have been made to the Executive relating to the tax
treatment of any payment pursuant to this Agreement under Code Section 409A and
the corresponding provisions of any applicable State income tax laws.


(i)    Cooperation. During the term of the Executive’s employment by the Company
and for a period of one (1) year immediately following the termination of the
Executive’s employment with the Company, the Executive agrees to be reasonably
available to assist the Company and its representatives and agents with any
business and/or litigation (or potential litigation) matters affecting or
involving the Company. The Company will reimburse the Executive for all
associated reasonable costs of travel.
(j)    Notice of Termination, Resignation and Release. Any termination under
Subsection 4(b) by the Company for Disability or Subsection 4(c) for Due Cause
or by the Executive for Good Reason under Subsection 4(e) or by the Company or
the Executive within twelve (12) months after a Change in Control under
Subsection 4(f) or by the Executive by Voluntary Termination under Subsection
4(g) shall be communicated by Notice of Termination to the other party thereto
given in accordance with Paragraph 10.


(i)    Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision






12


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




in this Agreement relied upon, (ii) sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the termination date is
other than the date of receipt of such Notice, specifies the termination date
(which date shall not be prior to the date of such notice or more than 15 days
after the giving of such Notice).
(ii)     Resignation and Release. Notwithstanding anything in this Agreement to
the contrary, unless the Company provides otherwise, upon termination of
employment for any reason, Executive shall be deemed to have resigned as a
member of the Board of Directors of the Company, if applicable, and as an
officer, director, manager and employee of the Company and its Related Entities
and shall execute any documents and take any actions to effect the foregoing as
requested by the Company. In order to be eligible to receive any payments or
benefits hereunder as a result of the termination of the Executive’s employment,
in addition to fulfilling all other conditions precedent to such receipt, the
Executive or the Executive’s legal representative must within 21 days (or such
other period as required under applicable law) after presentation of a release
in form and substance reasonably satisfactory to the Company and its legal
counsel, execute said release, and within 7 days (or such other period as
required under applicable law) after such execution not revoke said release, on
behalf of the Executive and the Executive’s estate, heirs and representatives,
releasing the Company, its Related Entities and each of the Company’s and such
Related Entities’ respective officers, directors, employees, members, managers,
agents, independent contractors, representatives, shareholders, successors and
assigns (all of which persons and entities shall be third party beneficiaries of
such release with full power to enforce the provisions thereof) from any and all
claims related to the Executive’s employment with the Company; termination of
the Executive’s employment; all matters alleged or which could have been alleged
in a charge or complaint against the Company; any and all injuries, losses or
damages to Employee, including any claims for attorney’s fees; any and all
claims relating to the conduct of any employee, servant, officer, director or
agent of the Company; and any and all matters, transactions or things occurring
prior to the date of said release, including any and all possible claims, known
or unknown, which could have been asserted against the Company or the Company’s
employees, agents, servants, officers or directors. Notwithstanding the
foregoing, the form of release shall except out therefrom, and acknowledge the
Executive’s continuing rights with respect to, the following: (i) all vested
rights that the Executive may have under all welfare, retirement and other plans
and programs of the Company in which the Executive was participating at the time
of his employment termination, including all equity plans and programs of the
Company with respect to which equity awards were made to the Executive, (ii) all
continuing rights that the Executive may have under this Agreement, and (iii)
all rights that the Executive may have following the termination of his
employment under the Company’s Certificate of Incorporation and Bylaws, any
applicable Company insurance and any indemnity agreements to which the Executive
is a party which provide for indemnification, insurance or other, similar
coverage for the Executive with respect to his actions or inactions as an
officer, employee and/or member of the Board. For clarification, unless and
until the Executive executes and does not, within any applicable revocation
period, revoke the release, the Company shall have no obligation to make any
Termination Payment to the Executive, and, even if the Executive does not
execute the release, the




13


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




Executive shall be bound by the post-termination provisions of this Agreement,
including without limitation Section 18.
(k)    Earned and Accrued Payments. The foregoing notwithstanding, upon the
termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) any bonus that had
been earned but not yet paid; and (ii) reimbursement for any business expenses
accrued in accordance with Subsection 3(d).
(l)    Employment at Will. The Executive hereby agrees that the Company may
terminate the Executive’s employment under this Paragraph 4 at will, without
regard to: (i) any general or specific policies (written or oral) of the Company
relating to the employment or termination of employment of its employees; (ii)
any statements made to the Executive, whether oral or in any document,
pertaining to the Executive’s relationship with the Company; or (iii) without a
determination of Due Cause by the Company.
5.      Treatment of Equity Awards Upon Change In Control. In the event of a
Change in Control as defined hereinabove, the restrictions and deferral
limitations applicable to any Option, Stock Appreciation Right (“SAR”),
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Deferred Stock Unit, Dividend Equivalent or any Stock Grant Awards (collectively
“Awards”) as such Awards are defined in the 2014 LTIP (or any applicable
successor or predecessor plan of the Company), granted to the Executive shall be
subject to such provisions regarding vesting and transferability in those
circumstances as are set forth in the applicable award agreement or grant.


6.     Successors and Assigns.
(a)Assignment by the Company. This Agreement shall be binding upon and inure to
the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
(b)Assignment by the Executive. The Executive may not assign this Agreement or
any part hereof without the prior written consent of the Company; provided,
however, that nothing herein shall preclude the Executive from designating one
or more beneficiaries to receive any amount that may be payable following
occurrence of the Executive’s legal incompetency or Death and shall not preclude
the legal representative of the Executive’s estate from assigning any right
hereunder to the person or persons entitled thereto under the Executive’s will
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to the Executive’s estate. The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive (in the event of
the Executive’s incompetency) or the Executive’s estate.




14


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




7.     Governing Law. This Agreement shall be governed by the laws of the State
of North Carolina.
8.     Entire Agreement. This Agreement, which shall include the Exhibits
hereto, contains all of the understandings and representations between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including without limitation any previous
employment, severance or separation agreements (including any severance or
change in control benefits contained therein); provided that the obligations set
forth in Section 18 of this Agreement are in addition to any similar obligations
Executive has to the Company or its affiliates. This Agreement may only be
modified by an instrument in writing signed by both parties hereto.
9.     Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
10.    Notices. Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
If to the Company:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: General Counsel


With a copy to:
Advance Auto Parts, Inc.
2635 Millbrook Road
Raleigh, NC 27604
Attn: Chief Executive Officer


If to the Executive:
Reuben E. Slone
Executive’s Address Currently on File in the Company’s Records
11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, excepting only the enforcement of any Loyalty
Obligations arising under Paragraph 18 of this Agreement, shall be settled by
arbitration in the state of North Carolina in accordance with the Employment
Arbitration Rules of the American Arbitration Association then in effect in the
State of North Carolina and judgment upon such award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The board of
arbitrators shall consist of one arbitrator to be appointed by the Company, one
by the Executive, and one by the two arbitrators so chosen. The arbitration
shall be held at such place as may be agreed upon at the time by the parties to
the arbitration. The cost of arbitration shall be borne as determined by the
arbitrators.




15


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




12.    Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
13.     Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
14.    Titles. Titles to the paragraphs and subsections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any paragraph or subsection.
15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
16.    Amendment. Except as provided in Paragraph 13 above, this Agreement may
not be modified or amended except by written instrument signed by all parties
hereto.
17.    Independent Counsel. The Executive acknowledges that Executive has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of its terms by independent legal counsel,
selected of the Executive’s own free will, and that the Executive has had the
opportunity to discuss this Agreement with counsel. Executive further
acknowledges that Executive has read and understands the meaning and
ramifications of this Agreement and as evidence of this fact signs this
Agreement below. The Executive further acknowledges that the Company has not
made any representations or given any advice with respect to the tax or other
consequences of this Agreement or any transactions contemplated by this
Agreement to him and that the Executive has been advised of the importance of
seeking independent counsel with respect to such consequences. By executing this
Agreement, the Executive represents that the Executive has, after being advised
of the potential conflicts between him and the Company with respect to the
future consequences of this Agreement, either consulted independent legal
counsel or elected, notwithstanding the advisability of seeking such independent
legal counsel, not to consult with such independent legal counsel.


18.    Loyalty Obligations. The Executive agrees that, immediately upon
execution of this Agreement, the following obligations (“Loyalty Obligations”)
shall apply in consideration of the Executive’s employment by or continued
employment with the Company:
 




16


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------






(a)     Confidential Information.


(i)    Company Information. Except as otherwise provided in Section 18(a)(iii)
of this Agreement, the Executive agrees at all times during the term of the
Executive’s employment and thereafter, to hold any Confidential Information of
the Company or its Related Entities in strictest confidence, and not to use
(except for the benefit of the Company to fulfill the Executive’s employment
obligations) or to disclose to any person, firm or corporation other than the
Company or those designated by it said Confidential Information without the
prior authorization of the Company, except as may otherwise be required by law
or legal process. The Executive agrees that “Confidential Information” means any
proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
Related Entities on whom the Executive called, with whom the Executive dealt or
with whom the Executive became acquainted during the term of the Executive’s
employment), pricing data, costs, markets, expansion plans, summaries, marketing
and other business strategies, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration or
marketing, financial or other business information obtained by the Executive or
disclosed to the Executive by the Company or Related Entities or any other
person or entity during the term of the Executive’s employment with the Company
either directly or indirectly electronically, in writing, orally, by drawings,
by observation of services, systems or other aspects of the business of the
Company or Related Entities or otherwise. Confidential Information does not
include information that: (A) was available to the public prior to the time of
disclosure, whether through press releases, SEC filings or otherwise; or (B)
otherwise becomes available to the public through no act or omission of the
Executive or through the wrongful act of a third party.


(ii)    Third Party Information. The Executive recognizes that the Company and
Related Entities have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the part of
the Company or Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes. Except as otherwise
provided in Section 18(a)(iii) of this Agreement, the Executive agrees at all
times during the Executive’s employment and thereafter to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Executive’s work for the Company consistent with the
obligations of the Company or Related Entities with such third party.


(iii)    Permitted Disclosure. Nothing in this Agreement shall prohibit or
restrict the Executive  from lawfully (A) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by the Securities and
Exchange Commission (“SEC”), the Department of Justice, the Equal Employment
Opportunity Commission (“EEOC”), the






17


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




Congress, or any other governmental or regulatory agency, entity, or official(s)
or self-regulatory organization (collectively, “Governmental Authorities”)
regarding a possible violation of any law, rule, or regulation; (B) responding
to any inquiry or legal process directed to you individually (and not directed
to the Company and/or its subsidiaries) from any such Governmental Authorities,
including an inquiry about the existence of this Agreement or its underlying
facts or circumstances; (C) testifying, participating or otherwise assisting in
an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (D) making any other disclosures that are
protected under the whistleblower provisions of any applicable law, rule, or
regulation.   Additionally, pursuant to the federal Defend Trade Secrets Act of
2016, Executive shall not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law; or (C) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Nor does this Agreement require Executive to obtain prior
authorization from the Company before engaging in any conduct described in this
paragraph, or to notify the Company that Executive has engaged in any such
conduct.


(b)    Conflicting Employment. The Executive agrees that, during the term of the
Executive’s employment with the Company, the Executive will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company or Related Entities are now
involved or become involved during the term of the Executive’s employment. Nor
will the Executive engage in any other activities that conflict with the
business of the Company or Related Entities. Furthermore the Executive agrees to
devote such time as may be necessary to fulfill the Executive’s obligations to
the Company and during the term of the Executive’s employment with the Company
to refrain from any other occupation, consulting or other business activity
without the prior approval or consent of the Company.


(c)    Returning Company Property. The Executive agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
the Executive or others pursuant to or during the Executive’s employment with
the Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns. At the time of leaving the
employ of the Company, or at any time during employment at the request of the
Company, the Executive will deliver all material Company property to the Company
or to the Company’s designee and will not keep in the Executive’s possession,
recreate or deliver said property to anyone else. In the event of the
termination of the Executive’s employment and upon request by the Company, the
Executive agrees to sign and deliver the “Termination Certification” attached
hereto as Exhibit A. Executive further agrees that at any time during employment
or upon termination, at the request of the Company, to reasonably cooperate with
the Company to ensure that Executive does not possess any Company property or
information within any PDA, personal laptop, hard drive or thumb drive,




18


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




personal cloud or email account, or any other personal electronic or data
storage device, including providing access to any such devices to a third party
forensic vendor for purposes of removing any such property and information, at
the cost of the Company and through measures designed to protect Executive’s
personal information.


(d)     Notification of New Employer. In the event that the Executive leaves the
employ of the Company, the Executive agrees to notify the Executive’s new
employer and hereby grants consent to notification by the Company to the
Executive’s new employer (whether the Executive is employed as an employee,
consultant, independent contractor, director, partner, officer, advisor,
Executive, volunteer or manager) about the Executive’s Loyalty Obligations
specified under this Agreement.


(e)     Non-Interference. The Executive covenants and agrees that while the
Executive is employed by the Company and for a period of one (1) year
immediately following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
approval of the Company, directly or indirectly, either on behalf of the
Executive or any other person or entity, Interfere with the Company or any of
its Related Entities.


(i)     For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Executive’s duties and responsibilities on behalf of and for
the benefit of the Company, (A) to solicit, entice, persuade, induce, influence
or attempt to influence, directly or indirectly, Customers, suppliers, Employees
or Independent Contractors of the Company or any of its Related Entities to
restrict, reduce, sever or otherwise alter their relationship with the Company
or any of its Related Entities; or (B) to hire or recruit on the Executive’s own
behalf or on behalf of any other person or entity, directly or indirectly, any
Employee or Independent Contractor of the Company who at any time was supervised
(1) directly by the Executive or (2) by another person who was supervised
directly by the Executive; or (C) whether as a direct solicitor or provider of
such services, or in a direct management or direct supervisory capacity over
others who solicit or provide such services, to solicit or provide services that
fall within the definition of Restricted Activities as defined in Subsection
18(f)(ii) below to any Customer of the Company or its Related Entities.


(ii)    For purposes of this Agreement, a “Customer” shall mean any person or
entity: (a) with which the Executive has engaged in material discussions
regarding Restricted Activities at any time within 12 months prior to the end of
the Executive’s employment; (b) whose business dealings with the Company are or
were managed or supervised by the Executive as part of his duties for the
Company; or (c) about which the Executive obtained Confidential Information
solely as a result of the Executive’s employment with the Company. “Customer”
also includes a prospective customer with which the Executive has engaged in
material discussions regarding Restricted Activities at any time within 12
months prior to the end of the Executive’s employment or about which Executive
obtained Confidential Information solely as a result of the Executive’s
employment with the Company. “Employee or Independent Contractor” shall mean any




19


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




employee or independent contractor who, at the time of the recruitment or hire
by the Executive or by anyone the Executive is overseeing, is currently employed
or engaged with the Company or who was employed or engaged with the Company at
any time during the twelve (12) month period preceding the date of the
recruitment or hire by the Executive or by anyone the Executive is overseeing.
 
(f)        Covenants Not to Compete


(i)     Non-Competition. The Executive understands that the Company operates
across the United States and Canada. The Executive acknowledges that the
Executive’s duties as Executive Vice President, Supply Chain, will entail
involvement with the entire range of the Company’s operations across the United
States and Canada, and that the Executive’s extensive familiarity with the
Company’s business and Confidential Information justifies a restriction
applicable across the entire geographic footprint in which the Company provides
services and does business. To the fullest extent permitted by any applicable
law, the Executive covenants and agrees that during the period from the date
hereof until, one (1) year immediately following the termination, for any
reason, of the Executive’s employment with the Company (the “Non-Compete
Period”), the Executive will not:


(A)     own or hold, directly or beneficially, as a shareholder, option holder,
warrant holder, partner, member or other equity or security owner or holder of
any company or business that derives more than 15% of its revenue from the
Restricted Activities (as defined below) within the Restricted Area (as defined
below), or any company or business controlling, controlled by or under common
control with any company, business or division directly engaged in such
Restricted Activities within the Restricted Area (any of the foregoing, a
“Restricted Company”); or


(B)     engage or participate with any Restricted Company in the Restricted
Activities within the Restricted Area which the Executive will use or disclose
or could reasonably be expected to use or disclose any Confidential Information
for the purpose of providing, or attempting to provide, such Restricted Company
with a competitive advantage in the industry; or


(C)    engage or participate in the same or similar capacity that the Executive
worked for with the Company during the last twelve (12) months of Executive’s
employment with any Restricted Company in the Restricted Activities within the
Restricted Area.


(ii)    Restricted Activities/Restricted Area. For purposes of this Agreement,
the term “Restricted Activities” means (1) the retail, commercial and/or
wholesale sale, rental, and/or distribution of parts, accessories, supplies
(including, but not limited to, paint), equipment and/or maintenance items for
automobiles, light and heavy duty trucks




20


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




(both commercial and non-commercial), off-road equipment, buses, recreational
vehicles, and/or agricultural equipment, and/or (2) the provision of any
automotive-related service (including, but not limited to, shop management,
inventory control, and/or vehicle repair software or marketing) to auto repair
shops, garages, specialty-service providers (e.g. any business that specializes
in automotive oil changes, painting, tires, mufflers, brakes, transmission,
and/or body work) and/or service centers, including, but not limited to
painting, collision or body service centers. The term “Restricted Area” means:
(1) the United States of America and Canada, including their territories and
possessions; (2) the United States of America; (3) in any location where a
Customer is located if that Customer is purchasing products or services from the
Company from that location as of the end of the Executive’s employment; (4) the
area within which Executive was assigned during the last 6 months of his
employment with the Company. In the event it is determined by judicial action
that any portion of the Restricted Area is unenforceable, the geographic scope
of the restriction shall be limited to any/all of the preceding as a court of
competent jurisdiction shall deem reasonable and enforceable.
  
(iii)    Association with Restricted Company. In the event that the Executive
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, Executive, volunteer or
director) with any Restricted Company during the Non-Compete Period, the
Executive must provide information in writing to the Company relating to the
activities proposed to be engaged in by the Executive for such Restricted
Company. All such current associations are set forth on Exhibit B to this
Agreement. In the event that the Company consents in writing to the Executive’s
engagement in such activity, the engaging in such activity by the Executive
shall be conclusively deemed not to be a violation of this Subsection 18(f).
Such consent is not intended and shall not be deemed to be a waiver or
nullification of the covenant of non-competition of the Executive or other
similarly bound Executives.


(iv)    Limitations. Nothing in this section shall be construed to limit
Executive’s ability to own a de minimis share of stock (defined as less than 5%
of the outstanding common stock) of a publicly traded corporation, regardless of
whether such entity is competitive with the Company. Nothing in this section
shall be construed to limit the Executive’s ability after separation to take a
position with a company that competes with the Company which has multiple
divisions or business units, so long as the Executive’s employment with the
competitor is not within the division or business unit that engages in
Restricted Activities, and so long as the confidentiality and other provisions
of this Agreement are adhered to in all respects. Nothing in this section shall
be construed to prohibit the Executive from engaging in non-targeted
solicitation of Employees and Independent Contractors of the Company such as
advertisements to the general public.


(g)    Non-Disparagement. Except as otherwise provided in Section 18(a)(iii) of
this Agreement, the Executive agrees that while the Executive is employed by the
Company and at all times following the termination of the Executive’s employment
with the Company for any reason, the Executive will not take any action or make
any statement which disparages the Company or




21


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




its practices or which disrupts or impairs its normal operations, such that it
causes a material adverse impact to the Company.


(h)    Effect of Non-Payment of Benefits; Clawback. The Executive’s
post-termination of employment obligations under this Paragraph 18 shall cease
upon the Company’s failure to make any payments or benefits hereunder as a
result of the termination of the Executive’s employment when due if within 15
days after written notice from the Executive to the Company of such failure, the
Company does not make the required payment. In the event that the Executive
materially violates Subsection 18(e) or 18(f), and does not cure such violation
(if it can be cured) within five (5) days after written notice of such failure,
the Executive agrees that calculation of the harm to the Company from such
violation would be uncertain and not capable of being readily ascertained, and
that as a reasonable estimation of the harm to the Company from such violation
the Executive shall repay to the Company a portion of the Termination Payment
paid to the Executive pursuant to Section 4(d)(i) equal to a fraction, the
numerator of which is the number of days left in the applicable period under
Subsection 18(e) or 18(f), and the denominator of which is the total number of
days in the applicable period under such Section. In the event that the
Executive materially violates Subsection 18(a), 18(c) or 18(g), and does not
cure such violation (if it can be cured) within five days after written notice
of such failure, the Executive agrees that calculation of the harm to the
Company from such violation would be uncertain and not capable of being readily
ascertained, and that as a reasonable estimation of the harm to the Company from
such violation the Executive shall repay to the Company a portion of the
Termination Payment paid to the Executive pursuant to Section 4(d)(i) equal to a
fraction, the numerator of which is the number of days left in the one (1) year
period immediately following the termination and the denominator of which is
365. The Executive further agrees that in addition to Executive’s repayment
obligations with respect to breaches of Subsection 18(a), 18(c), 18(e), 18(f),
or 18(g), the Company shall have the right to seek equitable relief pursuant to
Subsection 18(i) hereunder.


(i)    Specific Enforcement; Remedies Cumulative. The Executive acknowledges
that the Company and Related Entities, as the case may be, will be irreparably
injured if the provisions of Subsections 18(a), 18(b), 18(c), 18(e), 18(f) and
18(g) hereof are not specifically enforced and the Executive agrees that the
terms of such provisions (including without limitation the periods set forth in
Subsections 18(e), 18(f) and 18(g)) are reasonable and appropriate. If the
Executive commits, or the Company has evidence based on which it reasonably
believes the Executive threatens to commit, a material breach of any of the
provisions of Subsections 18(a), 18(b), 18(c), 18(e), 18(f) or 18(g) hereof, the
Company and/or Related Entities, as the case may be, shall have the right and
remedy, in addition to and not in limitation of any other remedy that may be
available at law or in equity, to have the provisions of Subsections 18(a),
18(b), 18(c), 18(e), 18(f) or 18(g) hereof specifically enforced by any court
having jurisdiction through immediate injunctive and other equitable relief, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and/or Related Entities and that money
damages will not provide an adequate remedy therefore. Such injunction shall be
available without the posting of any bond or other security, and the Executive
hereby consents to the issuance of such injunction.


(j)    Re-Set of Period for Non-Competition and Non-Interference. In the event
that a legal or equitable action is commenced with respect to any of the
provisions of Subsections 18(e)




22


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




or 18(f) hereof and the Executive has not complied, in all material respects,
with the provisions in such subsections with respect to which such action has
been commenced, then the one-year period, as described in such subsections not
so complied with by the Executive, shall be extended from its original
expiration date, day-for-day, for each day that the Executive is found to have
not complied, in all material respects, with such subsections.


(k)    Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 18, THE SUBSECTIONS 18(k) AND 18(l)
OF THIS AGREEMENT SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 18 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE STATE OF NORTH CAROLINA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF RALEIGH, NORTH CAROLINA.


(l)    Executive Acknowledgments. The Executive acknowledges and agrees that (i)
any and all loyalty obligations arising under Paragraph 18 were discussed with,
and accepted by, the Executive prior to the commencement of the Executive’s
employment as Executive Vice President, Supply Chain; (ii) the loyalty
obligations arising under Paragraph 18 constitute a material inducement to the
Company to enter into this Agreement and to agree to employ the Executive on the
terms and conditions stated herein; (iii) the loyalty obligations arising under
Paragraph 18 are reasonable in time, territory, and scope, and in all other
respects; (iv) should any part or provision of any covenant be held invalid,
void, or unenforceable in any court of competent jurisdiction, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement; and (v) if any portion of the
foregoing provisions is found to be invalid or unenforceable by a court of
competent jurisdiction because its duration, territory, definition of
activities, or definition of information covered is considered to be invalid or
unreasonable in scope, the invalid or unreasonable terms shall be redefined to
carry out the Executive’s and the Company’s intent in agreeing to these
restrictive covenants. These restrictive covenants shall be construed as
agreements independent of any other provision in this Agreement and the
existence of any claim or cause of action of the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the loyalty obligations arising
under Paragraph 18.


20.    Adherence to Company Policies. The Executive agrees to adhere diligently
to all established Company policies and procedures, including but not limited to
the Company’s Guidelines on Significant Governance Issues, Code of Ethics and
Business Conduct and, if applicable, the Code of Ethics for Financial
Professionals. The Executive agrees that if the Executive does not adhere to any
of the provisions of such Guidelines and Codes, the Executive will be in breach
of the provisions hereof.


21.    Representations. The Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
The Executive represents that Executive’s performance of all the terms of this
Agreement will not breach any agreement to keep




23


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




in confidence proprietary information acquired by the Executive in confidence or
in trust prior to the Executive’s employment by the Company. The Executive has
not entered into, and the Executive agrees the Executive will not enter into,
any oral or written agreement in conflict herewith and the Executive’s
employment by the Company and the Executive’s services to the Company will not
violate the terms of any oral or written agreement to which the Executive is a
party.


22.     No Mitigation; No Offset. The Executive shall not be required, as a
condition to receiving any payments or benefits under this Agreement, to seek or
obtain any other employment after any termination of employment hereunder or to
take any steps to reduce the amount of any payment or benefit described in this
Agreement. Further, the amount of any payment or benefit provided in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of any employment by another employer.


23.    Legal Fees.    The Company agrees to pay the reasonable fees and expenses
of the Executive’s legal counsel in connection with the negotiation and
execution of this Agreement up to a maximum amount of $5,000.


24.    Binding Effect of Execution. The Company and the Executive agree that
this Agreement shall not bind or be enforceable by or against either party until
this Agreement has been duly executed by both the Executive and the Company.




[SIGNATURE PAGE FOLLOWS]






24


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.




Advance Auto Parts, Inc.


By:___________________________            (SEAL)


Print Name:__________________________


Title:________________________________


Address: 5008 Airport Road
               Roanoke, VA 24012
                             


Executive


Name: Reuben E. Slone


Signature: ____________________________


Address: Executive’s Address Currently on File in the Company’s Records


 
 









25


Employment Agreement – Reuben E. Slone – EXECUTION COPY - August 2018





--------------------------------------------------------------------------------




EXECUTION COPY




EXHIBIT A


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.


Date:________________________________




____________________________________
Executive’s Signature




____________________________________
Executive’s Name (Print)










--------------------------------------------------------------------------------




EXECUTION COPY




EXHIBIT B




LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES






































____ None
____ Additional Sheets Attached




Signature of the Executive: _________________________________
Print Name of the Executive: ________________________________
Date:                 



